Case 1:20-cv-00170-LMB-JFA Document 52 Filed 09/29/20 Page 1 of 1 PagelD# 324

IN THE UNITED STATES DISTRICT COURT FOR THE
EASTERN DISTRICT OF VIRGINIA
Alexandria Division
MUNA AL-SUYID, et al.,
Plaintiffs,
Vv.

1:20-cv-170 (LMB/JFA)

KHALIFA HIFTER, et al.,

mee Ne Ne ee ee ee Ne ee ee”

Defendants.
ORDER

For the reasons stated during a telephone conference held on the record with attorneys for
both parties present, defendants’ Motion to Dismiss [Dkt. No. 38] is GRANTED IN PART and
DENIED IN PART; and it is hereby

ORDERED that Counts II, II, 'V, V, VI, and VII of plaintiffs’ Complaint [Dkt. No. 1] be
and are DISMISSED and that the allegations in Count I as to defendants Khalid Hifter and
Saddam Hifter are dismissed, leaving only Count I against defendant Khalifa Hifter; and it is
hereby

ORDERED that the action be and is STAYED for sixty days.

The Clerk is directed to remove this action from the active docket and forward copies of
this Order to counsel of record.

Entered this 24 day of September, 2020.

Alexandria, Virginia

Is! Dp,

Leonie M. Brinkema
United States District Judge
